Citation Nr: 1607373	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection a migraine headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984 and from April 2003 to May 2004.  The Veteran also served in the Alabama National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In November 2010, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.

In January 2011 and again in March 2014, the Board remanded these claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ substantially complied with the Board's remand instructions.  The Board also notes that the Board also remanded a claim for entitlement to service connection for a respiratory disorder, to include sinusitis and rhinitis, and the AOJ granted that claim in August 2014.  As this was a complete grant of the benefit sought on appeal, this matter is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  Hypertension was noted when the Veteran was examined, accepted, and enrolled into his second period of active duty service.

2.  Hypertension did not increase in severity during the Veteran's second period of active duty service, and did not become manifest within a year of either period of active duty service.

3.  The Veteran's headaches are not related to his second period of active duty service and headaches did not become manifest within a year of either period of active duty service.


CONCLUSIONS OF LAW

1.  Preexisting hypertension noted at entry into the second period of active duty service was not aggravated by such service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  A migraine headache disorder was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in August 2006 of the information and evidence needed to substantiate and complete his service connection claims, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  In its January 2011 remand, the Board instructed that the AOJ obtain outstanding VA treatment records and request authorization and consent from the Veteran to obtain outstanding private treatment notes.  The AOJ obtained the outstanding treatment records and requested the authorizations and consents in a January 2011 letter, and thus complied with the Board's remand instructions in this regard.  The Board also instructed that the Veteran be afforded VA examinations as to the nature and etiology of his headaches and such examinations were performed in March 2011.  In its March 2014 remand, the Board found these examinations inadequate and instructed that a new VA opinion be obtained.  Such an opinion was provided in a June 2014 VA examination report.  For the reasons indicated below, the opinion was adequate and substantially complied with the Board's remand instructions.

In its January 2011 remand, the Board also instructed that the AOJ verify any outstanding periods of Army National Guard service and obtain any service treatment records associated therewith.  The AOJ sent a January 2011 letter requesting records and verification of service from the Alabama State Adjutants General.  It does not appear that the AOJ received a response.  Any error in not sending a follow up response was harmless, however, as there is no argument or evidence that a period of active or inactive duty training during the Veteran's National Guard service caused or aggravated his current disabilities.  Rather, the only theory raised by the Veteran or the evidence of record is that his second period of service aggravated his preexisting hypertension and headaches and this his current hypertension and headaches are related to this aggravation. 

There is no thus evidence that additional records have yet to be requested, or that additional examinations or opinions are in order.

Moreover, during the November 2010 Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran contends that his hypertension and migraine headache disorder were under control prior to his second period of active service, but worsened during such service.  See Board Hearing Tr. at 2-3.  In particular, he asserts that those disorders were exacerbated by changes in diet and climate, as well as stress, which he experienced during his wartime deployment in Iraq. See Board Hearing Tr. at 2-3.

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)).  Thus, as the Court has explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

The January 2003 Medical Duty Review Board validation/Partial Mobilization Screening Checklist, which was the examination that the Veteran underwent prior to his second period of service, during which he was deployed to Iraq, noted on the first page "stage III HTN" (hypertension).  As no other examination was conducted prior to the Veteran's entry into his second period of service, the Board finds that this was the examination when the Veteran was examined, accepted, and enrolled into his second period of service.  

Thus, with regard to hypertension, the presumption of soundness does not apply because hypertension was noted at entry into the second period of service, and the only issue is whether the hypertension was aggravated by service.  See Horn, 25 Vet. App. at 234 ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the "presumption of aggravation").  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096 ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation").

As to the whether the Veteran's hypertension was aggravated by his second period of service, the June 2011 VA examiner indicated generally that based on medical records, there was no documentation, treatment, test, or examination to indicate that hypertension had worsened in severity.  This general opinion without rationale is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The June 2014 VA examiner noted that the Veteran was claiming aggravation of pre-existing hypertension by his Iraq service, and recounted the following statements by the Veteran: that the onset of his hypertension was prior to military service in Iraq at which time he was prescribed one anti-hypertensive medication with good control of blood pressure; that his blood pressure began to increase during his deployment to Iraq in 2003 but he did not know the parameters; and that he was not prescribed additional anti-hypertensive medication.  The examiner quoted the Veteran as stating, "they didn't increase my blood pressure medication until I came back from Iraq and started seeing the doctor here at the VA", "my blood pressure tends to run high from time to time", and that he was currently taking three antihypertensive medications for control.  The VA examiner found that the hypertension, which clearly and unmistakably preexisted service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.

In his rationale, the VA examiner noted the following: that in May 2001 the Veteran presented for refill on blood pressure medication while on two weeks TDY, with a blood pressure of 137/78; that in August 2003 he was on sick call for refill on blood pressure medication; that the January 2003Medical Review Board Validation/Partial Mobilization Screening Checklist noted Stage III hypertension; that in a June 1999 report of medical history the Veteran denied a history of hypertension; that a  VA Medical Center problem list indicated an onset of hypertension in 1999; that a June 1999 Periodic/Retention examination report indicated a blood pressure of 138/86.  Thus, the VA examiner concluded, the claims file showed clear evidence of hypertension being diagnosed prior to the Veteran's second period of service.

The VA examiner also noted the following: that, shortly after beginning his second period of service, the Veteran reported to sick call for a refill on his anti-hypertensive medication, and was noted to be non-deployable due to Stage III hypertension, obesity, and arthritis; that a blood pressure log from VA treatment records showed a waxing and waning of blood pressure ranging from normal to moderately elevated from 2004 to 2005; and that in 2006 blood pressure was noted to be mostly within normal parameters with only an occasional elevation.  The examiner noted that the Veteran was currently on three anti-hypertensive medication, but one of them, lisinopril is an ACE inhibitor, which based on
Medical literature is standard treatment for protection of the kidneys even
in patients without a diagnosis of hypertension but with a diagnosis of diabetes.

Based on the above, the VA examiner concluded that the claims file and medical records lacked evidence that the Veteran's blood pressure increased beyond normal progression during service, but, rather, showed that he entered into his second period of active duty service with Stage III hypertension and obesity, and blood pressure readings subsequent to the second period of active duty service were indicative of Stage I hypertension.  The examiner concluded that, in consideration of the Veteran's report of dietary and climate changes, "these variables are considered temporary, secondary and therefore would have resolved with return to normal or routine climate and diet, this is evidenced by the fact that [the Veteran was] taking two anti-hypertensive medications prior to deployment and remains on two with essentially normal to mildly elevated blood pressure that mimics the blood readings prior to deployment."

As the June 2014 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant information in the claims file, including the Veteran's lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the examiner used the term "aggravated beyond its natural progression," reading the opinion as a whole and in the context of the evidence of record, the examiner's conclusion was that the hypertension had not increased in severity during service, as evidenced by the blood pressure readings and other medical evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary medical opinion or evidence in the claims file indicating that the hypertension increased in severity during the Veteran's second period of service.

The only other evidence is the Veteran's testimony that he believed that his hypertension had worsened during and as a result of his second period of service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether his hypertension worsened during his second period of service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  His testimony in this regard is therefore not competent.  To the extent that this testimony is competent, the Board finds that the specific, reasoned opinion of the June 2014 VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.

As the Veteran's hypertension was noted when he was examined, accepted, and enrolled for his second period of service, the presumption of soundness is not for application in this regard.  As the only basis for service connection in this situation would be due to aggravation of the preexisting hypertension, and the weight of the evidence is against such aggravation, entitlement to service connection for hypertension is not warranted.

As to the headaches, the Veteran is competent to report headaches and has indicated that his headaches preexisted his second period of active duty service.  The June 2014 VA examiner noted that the Veteran was claiming aggravation of his migraine headaches by his service in Iraq, and recounted the Veteran's statements indicating that, prior to his Iraq service, he had headaches every one to two months, lasting approximately "a few hours if I took some medication or a few days if I didn't take the medicine", and that after deployment to Iraq his headaches were daily.  He also indicated that the Veteran stated that he was now having headaches approximately every one to two months, relieved with medication in "a couple of hours", with nausea and vomiting 60 to 70 percent of the time.

The VA examiner found that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In his rationale, the VA examiner noted September 2006 VA treatment notes indicating that the Veteran's migraines were well controlled with topiramate, and indicating, "patient has had migraines dating back to 1998 when he was involved in a divorce", "he went to Iraq and the migraines eased", "they have worsened since he returned home."  The examiner also noted VA treatment notes from 2005 indicating quarterly follow-up for headaches.  The examiner further noted that the claims file was negative for chronic treatment of headaches during second period of active service, and that the Veteran reported the following: that in September 2006 he had migraines dating back to 1998 when he was involved in a divorce," that "he went to Iraq and the migraines eased but worsened since returning home," and at the time of the June 2014 examination he only experienced headaches approximately every one to two months lasting hours.  The examiner concluded that, while the records are negative for information regarding frequency and intensity of headaches prior to the second period of active duty service, the current migraines every one to two months reported by the Veteran were not likely an aggravation, and "therefore examiner opines that migraine headaches are less likely than not to have been aggravated by second period of military service."

The examiner's opinion is flawed because he used the "at least as likely as not" standard, which is for circumstances requiring a preponderance of the evidence rather the  clear and unmistakable standard required to rebut the presumption of soundness, both as to preexistence and aggravation.  The language of the opinion is not necessarily dispositive, as the question of whether the presumption of soundness has been rebutted is ultimately a legal rather than a medical question.  See 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

More significantly, however, as noted above, the Court has repeatedly held that before applying the presumption of soundness, the Board must determine whether the current disability was incurred in or is related to the relevant period of service.  The June 2014 VA examiner also opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the claims file was negative for chronic treatment of headaches during the Veteran's first initial period of active service, but that there was clear evidence that the headaches had their onset prior to the Veteran's second period of active duty service.  Specifically, that the Veteran said in September 2006 that he had migraines dating back to 1998 when he was involved in a divorce and that when he went to Iraq and the migraines eased but worsened since returning home, and that the Veteran had noted the headaches began with his divorce and related stress but eased when the stressor of divorce was relieved by his deployment.  Given that the VA treatment notes indicated that the headaches did not reoccur during deployment but rather after returning home, the examiner found that the stressors that caused the headaches were likely related to factors at home and not to deployment.

As the VA examiner explained the reasons for his conclusions based on an accurate and comprehensive characterization of the evidence of record, his opinion that the Veteran's current headaches are not related to his second period of service is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no contrary medical opinion or evidence in the records, and the only other evidence on this question is the testimony of the Veteran.  While the Veteran is competent to report the pain that he experiences from his headaches, the question of whether his current headaches are related to his second period of active duty service as opposed to other factors is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377.  The Veteran's testimony in this regard is thus not competent.  To the extent that the Veteran's testimony on this matter is competent, the Board finds that the specific, reasoned opinion of the June 2014 VA examiner is of greater probative weight than the more general lay assertions of the Veteran. 

As the preponderance of the evidence thus indicates that the Veteran's headaches are not related to his second period of service, it is not necessary to address the issue relating to the presumption of soundness.  Gilbert, 26 Vet. App. at 52 ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  Any error in the VA examiner's reference to the at least as likely as not standard rather than the clear and unmistakable standard was thus harmless.  The opinion was therefore adequate and substantially complied with the Board's remand instructions because it addressed the issue on which the Board is making its ultimate determination as to the claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (examiner's failure to comply with Board's instruction to presume asbestos exposure did not render examination invalid where examiner reviewed the veteran's medical history and made the ultimate determination requested by the Board).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268, 271 (1998)).  

In addition, the Board notes that there are circumstances in which certain listed chronic diseases are presumed service connected if they manifest within one year of separation from service, and hypertension and organic diseases of the nervous system such as headaches are among those listed diseases.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Significantly, however, the statute provides that presumptive service connection is warranted for a chronic disease "becoming manifest" to a degree of 10 percent or more within a year of separation from service.  38 U.S.C.A. § 1112(a)(1).  The above evidence reflects that the Veteran's hypertension did not "become manifest" within a year of separation from either period of service.  Rather they became manifest well after his first period of active duty service and prior to his second period of active duty service.  The laws and regulations relating to presumptive service connection are therefore not for application in this regard.

For the foregoing reasons, the preponderance of the evidence reflects that preexisting hypertension noted at entry into the second period of service was not aggravated by such service and that headaches are not related to the Veteran's second period of service.  The benefit of the doubt doctrine is thus not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection a migraine headache disorder is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


